Case 2:20-cv-15594-KSH-CLW Document 1-3 Filed 11/05/20 Page 1 of 3 PagelD: 32

EXHIBIT C
Case 2:20-cv-15594-KSH-CLW Document 1-3 Filed 11/05/20 Page 2 of 3 PagelD: 33

JOHN MORELLI, CITY ATTORNEY
CITY OF TRENTON

DEPARTMENT OF LAW

319 East State Street, Room 300
Trenton, New Jersey 08608

(609) 989-3011 (telephone)

(609) 989-4242 (facsimile)

By: Rashaan S. Williams, Assistant City Attorney

Attorney for Defendant(s) City of Trenton

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Plaintiff(s)

Jamal A. Barlow

Defendant(s)

Tara Dzurkoc, John Doe Officers, 1-10, City of
Trenton, U.S Marshals Task Force, John Doe, 1-
10, Individually Jointly and Severally

 

 

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION

MERCER COUNTY

DOCKET NO.: MER-L-1616-20

CIVIL ACTION

CERTIFICATION OF SERVICE

I, Rashaan S, Williams, of full age do hereby certify:

1. T am an Assistant City Attorney for the Defendant City of Trenton, and as such

have the responsibility to defend the City in this matter and am fully aware of the

facts and circumstances of this matter.

2. I caused a true and correct copy of Defendants’ Notice of Removal, Notice to

Clerk of Superior Court of Filing of Notice of Removal; and Notice to Adverse

Party of Filing of Notice of Removal to be served upon Kendall Murphy, Esq,

attorney for Plaintiff, Jamal A. Barlow.
Case 2:20-cv-15594-KSH-CLW Document 1-3 Filed 11/05/20 Page 3 of 3 PagelD: 34

I hereby certify that the foregoing statements are true. I am aware that if any of the

foregoing statements of fact is willfully false, I am subject to punishment.

|

 

 

 

iams,

DATED: November 5, 2020
